Citation Nr: 9928458	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-11 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for traumatic arthritis of 
the third metatarsophalangeal joint, left foot, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, that continued a 20 percent rating for 
the veteran's service-connected traumatic arthritis, third 
metatarsophalangeal joint, left foot.


FINDING OF FACT

The veteran's traumatic arthritis, third metatarsophalangeal 
joint, left foot, is productive of pain, particularly on 
weight bearing, mild bunion deformity, increased range of 
motion of the first metatarsal cuneiform joint and 
contracture, and approximates no more than a moderately 
severe impairment of the left foot.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
the veteran's service-connected traumatic arthritis, third 
metatarsophalangeal joint, left foot, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.20, 4.40, 
4.45, 4.59, 4.71a. Diagnostic Code 5284 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that he presented 
to a medical facility in October 1953 due to an enlarged 
metatarsal head of the third left metatarsal.  These records 
also note a history of a fracture to the same region in a 
civilian football game prior to service.  

In November 1953 the veteran underwent excision of the left 
third metatarsal head at a U.S. Naval Hospital.  

In January 1975, pursuant to a Board decision, the RO granted 
service connection for traumatic arthritis, third 
metatarsophalangeal joint, left foot, and assigned a 10 
percent evaluation.

A July 1995 VA consultation record reflects the veteran's 
history of status post resection of the third metatarsal head 
along with his present complaints of increased pain with 
ambulation.  The record notes that X-rays were consistent 
with degenerative changes, osteophyte formation.

In October 1995 the veteran was seen at a VA orthopedic 
clinic due to a painful left foot which was noted to be worse 
on prolonged standing.  Conservative treatment was 
recommended. 

According to an October 1995 VA treatment record from the 
brace clinic, the veteran had a callus on the second 
metatarsal head area with tenderness around it.  This record 
notes that the veteran was being provided with a metatarsal 
pad and insole.

The veteran filed a claim for an increased rating for his 
service-connected left toe disability in October 1995 and 
stated that he began receiving medical treatment for the 
disability that month.

A VA treatment record in November 1995 shows that the veteran 
had been referred to the VA podiatry clinic due to a plantar 
callus on his left foot.

A December 1995 VA orthopedic clinic note reflects the 
veteran's report of some pain relief from a pad that he had 
been prescribed.  It also reflects his report of continuing 
pain over the dorsum of his foot.  Findings revealed a callus 
over the plantar aspect of the absent third metatarsal side 
with tenderness to palpation over the third and fourth 
metatarsal.  

At a VA examination in December 1995, the veteran complained 
of a marked increase in left foot discomfort over recent 
years, particularly over the last two years.  He reported 
being markedly limited in his ability to stand or walk for 
significant distances.  He said that he was particularly 
troubled in regard to his job at a deli because of difficulty 
standing, making sandwiches and serving customers.  On 
examination the veteran walked with an obvious limp and 
antalgia.  In regard to his left foot, the veteran had a very 
large two by two callus under the metatarsal head which was 
painful to compression.  The third toe was shortened.  There 
was crepitus through range of motion of the 
metatarsophalangeal joint.  X-rays revealed extensive 
degenerative change. The veteran was assessed as having 
extensive post-surgical degenerative changes of the third 
metatarsal phalangeal joint with gross shortening and a 
transfer lesion under the side of the previous head.  The 
examiner opined that the veteran's disability had increased 
over that of prior examinations, particularly in regard to 
pain and inability to stand or weight-bear for extended 
periods.

In February 1996 the veteran presented to a VA medical clinic 
complaining of callous plantar aspect of his foot for many 
years with increasing pain which he attributed to his 
arthritis.  Treatment to that date was noted to consist of 
orthotics and a metatarsal pad.  Findings revealed a callous 
sub second left nucleated cicatrix along the dorsum of the 
third metatarsal.  The third digit on the left was shorter 
and consistent with metatarsal head removal.  The veteran had 
normal range of motion on the left. He was assessed as having 
tyloma sub second left transfer lesion.  Treatment included 
debridement of the callous at the sub second left.  The 
veteran was advised to return to the clinic for further 
treatment when the callous became painful again.  

In a June 1996 rating decision, the RO increased the 
veteran's service-connected left foot disability from 10 to 
20 percent disabling.  It was noted that the veteran's foot 
injury resulted moderately severe symptoms.

In January 1998 the veteran filed a claim for an increased 
rating for his service-connected left foot disability.

A VA examination report in March 1998 reflects the veteran's 
chief complaint of left foot pain which he described as an 8 
or 9 on weight bearing and 5/10 when sedentary.  He reported 
having increased pain after being on his foot all day at 
work.  He further related that he had to elevate his foot 
every day after work and rest for an hour in order for the 
pain to go away.  The veteran further reported that he had 
been given corrective orthotics which worsened his condition.  
He said that he had difficulty standing due to the pressure 
of the second metatarsal head, and reported a callous sub-
second.  Findings revealed a scar on the dorsum of the foot 
over the third metatarsal head where it had been removed.  
The first ray was hypermobile, meaning that the first 
metatarsal cuneiform joint had increased range of motion of 
approximately 20 degrees (with normal being about 10 
degrees), with the resulting pressure moving laterally to the 
second metatarsal.  The range of the first metatarsal 
phalangeal joint was normal.  A mild bunion deformity was 
noted. Contraction of the second and third digits was also 
noted.  X-ray findings were consistent with the removal of 
the third metatarsal head to the neck with digital 
contraction.  The veteran was diagnosed as having 
metatarsalgia secondary to surgical removal of the third 
metatarsal head with increased pressure on the second 
metatarsal.  



In April 1998 the RO continued the veteran's 20 percent 
rating for his service-connected left foot disability.

At a hearing at the RO before a member of the Board in May 
1999, the veteran testified that he his whole foot ached and 
that he had to elevate and soak it in order to obtain relief.  
He said that the pain was constant.  He said that he had a 
bunion on the bottom of his foot which was pretty bad and 
which the VA periodically scraped down.  He said that he got 
some relief from modified orthotics, but that his foot still 
hurt.  He said that he worked at a deli and was on his feet 
five hours a day which was pretty rough. He said that he had 
been performing this job for five years and worked previously 
as a printer for 39 years.  He said that he constantly walked 
with a limp and the pain was always there and was more 
noticeable with age.  He said that he experienced swelling 
and that his whole leg bothered him.  He said that medication 
such as Bufferin and Tylenol made the pain better for a 
while.  He said that the pain was not as bad in the morning, 
but worsened as the day went on.  The veteran's 
representative asserted that the veteran's left foot 
disability was severe, not moderate, and requested that the 
Board consider assigning him a separate rating for organic 
pain syndrome.

II.  Legal Analysis

The veteran's claim for an increased rating for traumatic 
arthritis, third metatarsophalangeal joint, left foot, is 
well grounded, meaning plausible.  The file shows that the RO 
has properly developed the evidence, and there is no further 
VA duty to assist him with his claim.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities.


The history of the veteran's left foot disability has been 
considered, although the present level of disability is of 
primary concern when determining whether he is entitled to a 
rating higher than 20 percent.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

When an unlisted condition is encountered, it is permissible 
to rate to a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20.

The veteran is currently rated as 20 percent disabled for 
traumatic arthritis, third metatarsophalangeal joint, left 
foot, under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5284.  
Under code 5284, a 20 percent evaluation is warranted for a 
moderately severe foot injury and a 30 percent evaluation is 
warranted for a severe foot injury.  

The most recent VA examination report in March 1998 reflects 
the veteran's complaints of pain and difficulty standing due 
to pressure of the second metatarsal head.  Examination 
findings revealed increased range of motion of the first 
metatarsal cuneiform joint to 20 degrees (with 10 degrees 
being normal), mild bunion deformity and contracture of the 
second and third digits. 

In regard to pain, the veteran described his pain at the 
March 1998 examination as a 8 or 9 on weight bearing, and 
5/10 when sedentary.  Further evidence of his pain can be 
found in his diagnosis in March 1998 of metatarsalgia.  It is 
evident that the veteran has left foot pain which is 
significant and a major symptom of his service-connected left 
foot disability, especially on weight wearing.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  In fact, his chief complaint at the 
March 1998 examination was left foot pain.  Although the 
veteran testified in 1999 that the pain was constant, he also 
testified that it was not as bad in the morning, and that 
orthotics and pain medication provided some pain relief.  
Similarly, at the VA examination in March 1998, the veteran 
said that foot soaks, Tylenol and foot elevation alleviated 
his foot and that the pain went away after elevating his left 
foot for an hour after work.  This evidence suggests a waxing 
and waning element to the veteran's left foot pain consistent 
with a finding of no more than a moderately severe level of 
functional disability.  38 C.F.R. § 4.40.

A related complaint of the veteran which he reported at the 
VA examinations in 1995 and 1998 is his difficulty in 
standing and walking due to pain and the pressure of the 
second metatarsal head.  In May 1999 he testified that he had 
been working at a deli for five hours, 20 to 25 hours a week, 
and had to stand for 5 hours a day serving customers which 
was " pretty rough".  He also testified that he did not use 
a cane or any similar ambulatory device, other than 
orthotics.  While the difficulty experienced by the veteran 
on standing and walking due to pain and pressure is not in 
dispute, the fact that he can demonstrably perform both 
walking and standing at his job for up to 5 hrs a day goes 
against a higher than moderately severe level of impairment.  
In this regard, it should be noted that the percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residuals conditions in civil 
occupations.  Generally the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illnesses proportionate 
to the severity of the several grades of disability.  
38 C.F.R. § 4.1.  

In this case, the veteran has not reported losing a 
considerable loss of time from work due to his left foot 
disability.  It appears the pain and difficulty he 
experiences on a daily basis while performing his job which 
involves prolonged standing and walking, in addition to the 
need for him to soak, rest and elevate his foot after work in 
order to alleviate his symptoms, is proportionate to a 
moderately severe level of disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.

Reference should be made to 38 C.F.R. § 4.71a, Diagnostic 
Code 5010 for traumatic arthritis.  Under this code, 
arthritis due to trauma and substantiated by X-ray will be 
rated as degenerative arthritis.  Degenerative arthritis, in 
turn, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  Diagnostic 
Code 5003 (1998).  

In regard to limitation of motion, findings at the VA 
examination in March 1998 revealed that the veteran had 
increased range of motion of the first metatarsal joint.  
This is certainly one factor of his disability.  See 
38 C.F.R. § 4.45(b).  With this said, no limitation of motion 
has been shown by the evidence which warrants a compensable 
rating under any diagnostic code.  Furthermore, a separate 10 
percent rating for limitation of motion under Code 5003 due 
to painful motion is not for application here since the 
veteran's arthritic pain on movement was considered in 
assigning his current 20 percent rating by analogy using 
Codes 5010-5284.  38 C.F.R. §§ 4.40, 4.45, 4.59.  In other 
words, a separate rating would mean rating the same 
manifestation under different diagnoses and would violate the 
rule against pyramiding.  38 C.F.R. § 4.14.   

In sum, symptoms of the veteran's service-connected traumatic 
arthritis, third metatarsophalangeal joint, left foot, 
involve significant pain, particularly on weight bearing, 
increased range of motion of the first metatarsal cuneiform 
joint, mild bunion deformity and contracture of the second 
and third digits.  Such symptoms are more than moderate, but 
less than severe, and are consistent with a moderately severe 
level of impairment.  § 4.71a, Code 5284.

The preponderance of the evidence is against the claim for a 
rating in excess of 20 percent for the veteran's traumatic 
arthritis, third metatarsophalangeal joint, left foot.  As 
such, the benefit-of-the-doubt rule is not for application.  
38 U.S.C.A. § 5107(b).



ORDER

Entitlement to a rating in excess of 20 percent for traumatic 
arthritis, third metatarsophalangeal joint, left foot, is 
denied.



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals



 

